Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an application claim based on provisional application 62/638,035 filed on 03/02/2018.

Claims 1 - 8, 10 – 17, and 19 - 21 are pending in the application.
Claims 9 and 18 are cancelled. 
Claims 1, 11, and 20 are independent. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov et al. (US PG Pub. No. 20190196742), herein “Yudanov,” in view of Kim (PG Pub. No. 20190018611) in further view of Matsuda (US PG Pub. 20140003180) in further view of Eastep et al. (US PG Pub. No. 20160179117), herein “Eastep.” 

Regarding claim 1,
a solid state storage device for reporting1 actual power consumption to a host processor comprising: 
an internal power metering unit; (voltage monitor 474, figure 1) 
one or more components comprising at least a controller (controller 448, figure 1) and the memory, wherein the memory has stored thereon instructions that are configured to be executed by the controller; (Par. 0055. See also Myers Par. 0021 used in the prior first office action rejection. See also Roeder used in the previous rejection paragraph 0034.)
one or more voltage rails (See Yudanov figure 4E depicting the power rails, voltage monitor, memory and controller within the memory 400) connecting the power metering unit to the one or more components2 (dies and cells) so that the power metering unit is capable of measuring power consumed by the one or more components of the storage device. (Par. 0055: “The controller 448 is configured to monitor actual and/or estimated power consumption (referred to herein as "power consumption") and reduce the rate at which memory accesses are made to the memory dies 404 based on the power consumption. In an example implementation, each of the BLTSVs 416 terminates on a different sense amplifier 470 (only one is shown in FIG. 4E) for amplifying bitline signals carrying data from the memory cells 450. These sense amplifiers 470 are powered by a power supply (not shown). A decoupling capacitor 472 is placed between the high and low voltage lines of the power supply to act as a current reservoir should power consumption exceed instantaneous power generation of the power supply. A monitor 474 monitors the voltage between the high and low voltage lines (i.e., across the decoupling capacitor 472). If the voltage drops below a threshold, then it is determined that too much power is being used. In this instance, the controller 448 reduces the rate at which memory accesses are made to the memory cells 450. If the voltage monitored by the monitor 474 rises above the threshold or another threshold, then the controller 448 returns to the previous rate or increases to a different rate of accesses to the memory cells 450. Alternatively, a drop in voltage across the for estimating power usage other than through the use of a voltage monitor placed across a decoupling capacitor can be used alternatively or additionally. In one alternative or additional example, the monitor 448 monitors power consumption of an execution unit through activity counters (which may increment whenever instructions are executed or whenever instructions or operations of a certain type, such as, for example, memory reads or writes, are executed). The monitor 448 adjusts the power distribution to avoid thermal damage, for example, by reducing the instruction rate when a high power draw is detected. If the activity counters indicate an instruction execution rate that is above a threshold, then the controller 448 reduces the rate of execution. Power usage estimates can be made at a granular level, such as for each subarray 408, subarray strip 406, or for each row of memory cells 450 in a subarray 408. In some examples, the controller 448 or another element dynamically estimates energy consumption for each subrow in an accessed subarray and encodes an indication of that energy consumption as a small data value (e.g., as a 2- to 4-bit number, amounting to a 1% overhead). Any number of techniques can be used to estimate energy consumption, such as by measuring temperature, measuring voltage ripple on a decoupling capacitor, sensing current draw, or any other feasible technique. In some implementations, by default, the stored energy consumption is set to the maximum value. After the first access to a subrow, this maximum value is overwritten with an estimated value.” Figure 4E.) 
	Yudanov does not teach that the memory that is being monitored is a solid state or flash memory or sending information to the host processor. However Kim does teach solid state and a memory including flash memory; (Par. 0039: “…In an embodiment, examples of the memory device 1110 may include a double data rate synchronous dynamic random access memory (DDR SDRAM), a low power double data rate 4 (LPDDR4) SDRAM, a graphics double data rate SDRAM (GDDR SDRAM), a low power DDR (LPDDR) SDRAM, a Rambus dynamic random access memory (RDRAM), or a flash memory.”)  
	Kim also teaches one or more voltage rails (CH1, CH2, CHk, or channels. Examiner’s Note – Yudanov may also teaches rails; see figure 4E and Par. 0055.) connecting the power metering unit (Par. 0010: “…The memory system may include a memory controller, and a plurality of memory devices coupled to the memory controller through a plurality of channels, wherein the memory controller may include a power consumption measurement unit configured to measure power consumption of a memory system at intervals of a predetermined time period and to generate a first signal based on the measured power consumption, and a performance throttling control unit configured to perform an operation of changing a performance of the memory system in response to the first signal, wherein the performance throttling control unit is configured to perform the operation of changing the performance of the memory system a plurality of times within the predetermined time period.” See figure 3.) to the controller and the memory of the one or more components so that the power metering unit is capable of measuring power consumed by the device controller and the memory.  (Par. 0010: “An embodiment of the present disclosure may provide for a memory system. The memory system may include a memory controller, and a plurality of memory devices coupled to the memory controller through a plurality of channels, wherein the memory controller may include a power consumption measurement unit configured to measure power consumption of a memory system at intervals of a predetermined time period and to generate a first signal based on the measured power consumption, and a performance throttling control unit configured to perform an operation of changing a performance of the memory system in response to the first signal, wherein the performance throttling control unit is configured to perform the operation of changing the performance of the memory system a plurality of times within the predetermined time period.”  Par. 0066: “The power consumption measurement unit 1201 may measure power consumption of the memory system 1000. In an embodiment, the power consumption measurement unit 1201 may measure the power consumption of the memory system 1000 at intervals of a predetermined time period.” See figure 1. )
Kim also teaches the amended portion of and the controller is configured to send information to the host processor (Par. 0039: “The memory controller 1200 may control overall operation of the memory system 1000 and may control data exchange between the host 2000 and the memory device 1100. For example, the memory controller 1200 may program or read data by controlling the memory device 1100 in response to a request from the host 2000. Further, the memory controller 1200 may store information of main memory blocks and sub-memory blocks included in the memory device 1100, and may select the memory device 1100 so that a program operation is performed on a main memory block or a sub-memory block depending on the amount of data that is loaded for the program operation.” Par. 0125: “The card interface 7100 may interface data exchange between a host 60000 and the memory controller 1200 according to a protocol of the host 60000. In an embodiment, the card interface 7100 may support a universal serial bus (USB) protocol, and an inter-chip (IC)-USB protocol. Here, the card interface may refer to hardware capable of supporting a protocol which is used by the host 60000, software installed in the hardware, or a signal transmission method.” Examiner’s Note – See also Par. 0037, 0038, 0126, and figure 16.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim in order to allow a host to communicate and control, under its own microprocessor (6100), the memory controller and control the performance of the memory system to maintain heat generation or temperature to be less than a predetermined level and manage the memory system so that it is not decreased below a required level. (Par. 0126 and 0067)
	Yudanov and Kim may implicitly teach an interface with a power metering unit, but do not teach that the power metering unit is capable of individually measuring power of the memory and controller.  However, Matsuda does teach wherein the controller is capable of receiving information from the power metering unit via an interface (Par. 0040: “In the manufacturing process of the storage device 1, the power supply unit 1a, the housing unit 1b, and the control unit is are assembled as individual devices in some cases. In that case, so as to assemble the storage device 1, a connection unit (connection device) is used as a component in the storage device 1 in some cases. The connection unit is used for connecting the power supply unit 1a, the memory devices 3 and 4, and the control unit is to each other. In this case, the power supply line PL and a data line are provided in the connection unit. The data line is used for performing data communication between individual units. The power supply unit is capable of supplying electric power to the memory devices 3 and 4 and the control unit is through the power supply line PL in the connection unit.”) 
the power metering unit is capable of individually measuring a power consumed by the controller and a power consumed by the memory. (Par. 0036: “The collection unit 1f collects pieces of information regarding power consumption measured by the measurement units 1d and 1e. The collection unit 1f stores, in the memory unit 1g, the collected pieces of information regarding the power consumption. For example, the collection unit 1f periodically performs the collection of pieces of information from the measurement units 1d and 1e, the pieces of information regarding the power consumption. Using the information stored in the memory unit 1g, the collection unit 1f may also aggregate the power consumption of the memory devices 3 and 4 and the control unit 1c. The collection unit 1f may also provide, to the control unit 1c, the collected pieces of information regarding the power consumption, the aggregation result of the power consumption, or the like. The collection unit 1f may also provide these pieces of information to an information processing apparatus (not illustrated in FIG. 1) used for operation management (through a network, for example).”  See also Figure 1, Par. 0030 - 0035, 0041, and claim 7.  Examiner’s note – Matsuda teaches that there are actually two measurement units (1d and 1e) rather than one unit that measures the power consumed from memory units and the memory control unit 1f.  However, it would be obvious to use one unit. See MPEP §2144.04(V)(B) and (C) that teaches making individual units separable or integral is obvious and may be a routine expedite.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda in order to monitor the power and not allow a power to exceed an allowable value in any unit. (Par. 0004) 
Yudanov, Kim, Matsuda do not explicitly teach that power measurement information consisting of the power used by the controller and memory (individual domains) and controls the individual controller or memory (or the individual domains that is taught by Eastep). Eastep does teach wherein the information comprises power measurement information and the power measurement information comprises the measurements taken by the power metering unit measuring the  power consumed by the controller and the power consumed by the memory; (Par. 0030: “The power domains may include, for example, a core domain comprising the one or more processing cores 112, and an uncore domain comprising the graphics processing unit 114, the I/0 device 116, the memory device 118, and any other uncore components (not shown). In addition, or in other embodiments, the one or more processing cores 112 may comprise a plurality of power domains, each corresponding to a respective processing core (not necessarily uniformly sized). Further, any of the elements shown in FIG. 1 (i.e., the controller 120, the memory device 130, the I/0 device 140, the processing device 110, the power management device 115, the one or more processing cores 112, the graphics processing unit 114, the I/0 device 116, and the memory device 118) may be a separate power domain, combined with any other element(s) in a separate power domain, and/or divided into a plurality of different power domains.” Par. 0018: “For example, suppose that a computer comprises two domains, one being the processor and one being the main memory (e.g., dynamic random-access memory (DRAM), non-volatile memory, or other memory device).”  Par. 0020: “…various power domains are monitored and controlled based on a running average power limit (RAPL).”  Par. 0057: “The power monitor module 322 is configured to measure the power consumption of the various power domains 310a, 310b, . . . , 310n and to provide corresponding power monitoring data 321 to the phase module 318 and/or the dynamic temporal power scheduler 320, as discussed above. The power monitor module 322 also provides the power monitoring data to the average power enforcer 325 and the domain power budget manager 326.”  Examiner’s Note – Eastep teaches broadly interprets power domains, as shown in figure 3, to mean a controller or a memory unit. See also Par. 0056 and 0046.) 
and wherein the memory has stored thereon instructions that, when executed by the controller, cause the controller to compare the power measurement information to a power measurement budget limiting power consumption of the storage device.  (Par. 0056: “The running average power controller 316 includes a power monitor module 322, a domain performance controls module 324, an average power enforcer module 325, and a domain power budget manager module 326. Although the running average power controller 316 is shown as a separate device or module, the running average power controller 316 may be part of or executed by the power manager 314 or the node 305. The running average power controller 316 is configured to monitor and control the power in the various power domains 310a, 310b, . . . , 310n of the node 305 based on an average power signal 328 (e.g., indicating an overall average power for the node 305) and a temporal steering interface 330 received from the power manager 314. Depending on the implementation, the temporal steering interface 330 may comprise, for each phase, a power limit for each domain or group of domains, a null value indicating that it is up to the domain power budget manager module 326 to determine power distribution autonomously through internal heuristics, and/or an indication of relative importance or influence of each domain (e.g., leaving it to the domain power budget manager module 326 to determine power distribution based on the relative importance or influence). Par. 0012: “The term power domain, or simply domain, is used herein to refer to any component or set of components capable of being monitored and controlled for power consumption.” Par. 0060: “Several methods may be used to determine whether the optimal temporal power allocation has been achieved. For example, the method 400 may try many or all permutations (i.e., possible power allocations) and compare the resulting measured performances to determine the optimal distribution.” Par. 0058: “The domain power budget manager module 326 comprises logic that outputs power budgets to the average power enforcer module 325. The domain power budget manager module 326 may provide several different interfaces to the dynamic temporal power scheduler 320 that enable it to either directly specify specific power budgets for each domain (e.g., in units proportional to Watts) or to specify budgets indirectly by specifying hints about relative importance or influence of each domain (in abstract units) and letting the domain power budget manager module 326 apply internal heuristics to the hints and map them to specific budgets for the domains.” See also Par. 0017, 0051, 0055, 0057, 0061, 0083, 0093, and the complete Par. 0060. Examiner’s Note – each power domain, which may consist of a controller and/or memory, can be monitored and controlled based on a budget power or power cap (Par. 0051).) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep in order to dynamically allocate power to different domains based on a budget where applications require different operational behavior and have optimal power allocations and overall have a system with an optimized system for maximum performance and minimum power consumption. (Par. 0017 and Par. 0003) 

Regarding claim 11, it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  Yudanov, Kim, Matsuda, and Eastep teach the claimed system or apparatuses in claim 1.  Therefore, Yudanov, Kim, Matsuda, and Eastep teach the method of steps in claim 11.

Regarding claim 20, it is directed to storage system to implement the apparatuses set forth in claim 1 with the additional element of a local service processor.  Kim also teaches a local service processor (processor, Par. 0108: Referring to FIG. 13, a memory system 30000 may be included in a cellular phone, a smartphone, a tablet PC, a personal digital assistant (PDA) or a wireless communication device. The memory system 30000 may include the memory device 1100 and a memory controller 1200 capable of controlling the operation of the memory device 1100. The memory controller 1200 may control a data access operation, e.g., a program, erase, or read operation, of the memory device 1100 under the control of a processor 3100.”   Myers also teaches a local service processor in item 106 figure 1 or item 786, figure 7.  Yudanov, Kim, Matsuda, and Eastep teach the claimed apparatuses in claim 1.  Therefore, Yudanov, Kim, Matsuda, and Eastep teach the storage system in claim 20.

Regarding claim 21,
Yudanov, Kim, Matsuda, and Eastep teach the elements of claim 1 which claim 21 depends.   Matsuda also teaches wherein the power metering unit is configured to supply power to the controller and the memory via the one or more voltage rails. (Par. 0035: “The measurement unit le measures electric power consumed in the control unit l e. For example, the power supply line PL includes a line branched out from the main line so as to supply electric power to the control unit 1e. For example, by measuring a current and a voltage in a line serving the corresponding branch destination and multiplying the current by the voltage, the measurement unit le measures power consumption in the control unit 1c. Examiner’s Note – See figure 1.) 

Claims 2 – 4 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov in view of Kim in further view of Matsuda in further view of Eastep in further view of Myers et al. (PG Pub. No. 20190065089), herein “Myers.” 

Regarding claim 2,
Yudanov, Kim, Matsuda, and Eastep teach the elements of claim 1 which claim 2 depends.  Yudanov, Kim, Matsuda, and Eastep teach may implicitly teach but does not explicitly teach instructions on the memory executed by the controller.  However, Myers more clearly teaches that the memory has stored thereon instructions that, when executed by the controller, cause the controller to fetch power measurement information, representing the power consumed by the one or more components of the storage device, from the power metering unit.  (Par. 0021: “The controller 106 can be a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), etc.), or other suitable processor. The controller 106 can include a processor 120 configured to execute instructions stored in memory.”  Par. 0024: “Instead of executing the transactions 130 according to the initial schedule 142, the controller 106 can adjust the execution arrangement of the transactions 130 according to power consumptions parameters. In doing so, the controller 106 can monitor and control the power consumption in addition to and/or separate from power circuitry 144 (e.g., power supply, regulator, interface, etc.) configured to provide electrical power to the components within the memory array 104. The power circuitry 144 can further include a power filter 146 (e.g., circuitry such as including capacitors, amps, limiters, or filters) configured to control or regulate power levels or a rate of change in the power levels. In some embodiments, the host device 108 can analyze the power consumption and reschedule the transactions according to power independent of or in conjunction with the controller 106.” See figure 1. Examiner’s Note – Myers Par. 0024 does not specifically state that the controller fetches power measurement information; however, given the last line in Par. 0024 the host and controller are communicating power information via data lines (see figure 1) where the power information must be sent to the host in order to analyze the power information.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with having power measurement information and instructions as in Myers in order to have an efficient memory device and be able to have total power consumption below a threshold level by scheduling memory transactions and to assign memory components to execute different transactions in a solid state memory and to execute a power consumption arrangement according to parameters. (Par. 0013 and 0024).

Regarding claim 3,
Yudanov, Kim, Matsuda, Eastep, and Myers teach the elements of claim 2 which claim 3 depends. Myers also teaches that the memory has stored thereon instructions that, when executed by the controller, cause the controller to send the power measurement information to a local service processor external to the storage device. (Par. 0021: “The controller 106 can be a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), etc.), or other suitable processor. The controller 106 can include a processor 120 configured to execute instructions stored in memory. In the illustrated example, the memory of the controller 106 includes an embedded memory 122 configured to store instructions for performing various processes, operations, logic flows, and routines that control operation of the memory system 100, including managing the memory device 102 and handling communications between the memory device 102 and the host device 108.”) 

Regarding claim 4,
Yudanov, Kim, Matsuda, Eastep, and Myers teach the elements of claim 2 which claim 4 depends. Myers also teaches that the memory has stored thereon instructions that, when executed by the controller, cause the controller to save the power measurement information in a power log. (table) (Par. 0014: “…memory devices can use load profiles (e.g., a set or a sequence of values that represent the amount of power instantaneously consumed during execution of corresponding transactions) to calculate the total amount of power consumption for a given implementation arrangement of the transactions. For example, the memory devices can include a table representing power consumption levels for each memory component across regularly spaced time intervals. The table can represent each of the NAND components along one dimension (e.g., along a vertical direction) and regularly spaced time intervals for each of the components along another dimension (e.g., along a horizontal direction). According to the arrangement specified by a particular schedule, the memory devices can fill the table with values of the load profiles for the scheduled transactions. As such, the memory devices can characterize the power that will be consumed each moment by each component executing the transactions according to the particular schedule. To find the corresponding total power consumption for each time interval of the table, the memory devices can sum the values in the table across the NAND components for each moment. Using the resulting sums, the memory devices can adjust the scheduling arrangement and/or evaluate various different scheduling arrangements to calculate an updated sequence that maintains the total power consumption within or below a threshold across the time intervals.” Par. 0034: “…the consumption estimate profile 504 can be implemented using the tables illustrated in FIG. 5. Each row in the consumption estimate profile 504 can correspond to one of the memory components 110 of FIG. 1 (e.g., the memory dies 118 of FIG. 1), and each column can correspond to a particular time interval 410 of FIG. 4 (e.g., corresponding to the sampling frequency). The consumption estimate profile 504 can include a number of time slots corresponding to future or upcoming times and operations. The controller 106 can calculate the consumption estimate profile 504 by filling the table with the consumption sample values 502 of the transactions 130 according to a particular schedule, such as the initial schedule 142.”) 

Regarding claims 12 – 14, they are directed to a method of steps to implement the system or apparatuses set forth in claims 2 - 4.  Yudanov, Kim, Matsuda, Eastep, and Myers teach the claimed system or apparatuses in claims 2 - 4.  Therefore, Yudanov, Kim, Matsuda, Eastep, and Myers teach the method of steps in claims 12 – 14.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yudanov in view of Kim in further view of Matsuda in further view of Myers in further view of Eastep in further view of Stewart et al. (PG Pub. No. 20130185583), herein “Stewart.” 

Regarding claim 5,
Yudanov, Kim, Matsuda, Eastep, and Myers teach the elements of claim 4 which claim 5 depends. They do not teach a proprietary log of the data.  However, Stewart does teach that the power log comprises proprietary log pages.  (Par. 0017: “the controller 120, and low-level components 122 can be a part of a low-level system of the computing device 100. The low-level system can further include, for example, a power monitor circuit and memory to hold sets of data. Computing device 100 may utilize the low-level system to collect and store power usage data and the high-level system module to distribute the power usage data and/or information based on power usage data to programs such as services and applications.”  Par. 0043: “additional sets of data (for example, real-time power consumption data) can be stored in memory if, for example, the controller is limited in the amount of data it can store.” Par. 0031: “the power usage data is processed. For example, the notification module can format the requested information or make calculations and/or provide summary information. A standard format, such as an Extensible Markup Language (XML) format can be utilized or proprietary formats, tables, etc. can be utilized. Then, the notification module can send the set or information based on the set to the appropriate programs.” See also Par. 0029 and 0030.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with having power measurement information as in Myers with storing the power usage data in proprietary tables as in Stewart in order to have data that can be stored set to various parameters such as expirable and time sensitive data which enables various features of the computing device. (Par. 0010) 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov in view of Kim in further view of Matsuda in further view of Eastep in further view of Myers in further view of Schumacher et al. (PG Pub. No. 20070028130), herein “Schumacher,” in further view of Ono et al. (PG Pub. No. 20030088798), herein “Ono.” 

Regarding claim 6,
Yudanov, Kim, Matsuda, Eastep, and Myers teach the elements of claim 2 which claim 6 depends. They do not teach timestamping the power data.  However, Schumacher does teach that wherein the power measurement information is timestamped (Par. 0014: “Memory power monitor 23 monitors four memory slots. It generates power data for each slot and associates it with the capacity and type of memory installed (if any), as well time data. I/O monitors 25 indicate the nature of any device connected to the interface. Also, if the connected device draws power from the interface, that contribution to power consumption is recorded. Power supply monitor 29 and bus monitor 27 both time-stamp power-consumption data.” Par. 0008: “Memory 13 includes both solid-state and disk-based memory; power monitor 23 monitors the power consumed by solid-state memory in memory slots 33, of which there are four in system API. In other embodiments, the number of slots differs; also, some embodiments have memory that is not connected to the system via memory slots. In another embodiment, each memory slot has its own power monitor; in another alternative embodiment, memory slots are grouped, with each group having a power monitor. Also, the invention provides for power monitors for hard disks and other disk-based devices.” See also Par. 0015 - 0017.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with having power measurement information as in Myers with storing the power usage data along with a time stamp as in Schumacher in order to dynamically budget power as a function of power consumption as indicated by power monitors. (Par. 0004)
	Yudanov, Kim, Matsuda, Myers, Eastep, and Schumacher do not teach annotating the data with a host ID.  However, Ono does teach that the power consumption information is annotated with a host ID.  (Par. 0116: “Each device notifies the other devices of its own ID and that it is either a host or a sub-host if it is, each power supplying device with power supply capability reports a value thereof, and each power consuming device reports its powers consumed in action…”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with having power measurement information as in Myers with storing the power usage data along with a time stamp as in Schumacher with reporting power consumption data along with an ID of a host as in Ono in order to communicate the power history information of each device and permit efficient utilization of power of the system (Par. 0022) 

Regarding claim 15, it is directed to a method of steps to implement the system or apparatuses set forth in claim 6.  Yudanov, Kim, Matsuda, Eastep, Myers, Schumacher, and Ono teach the claimed system or apparatuses in claim 6.  Therefore, Yudanov, Kim, Matsuda, Eastep, Myers, Schumacher, and Ono teach the method of steps in claim 15.

Claims 7, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov in view of Kim in further view of Matsuda in further view of Eastep, Eckert (PG Pub. No. 20190065243).

Regarding claim 7,
Yudanov, Kim, Matsuda, and Eastep teach the elements of claim 1 which claim 7 depends. They do not teach that a controller will communicate to a processor the power budget.   However, Eckert does teach that the controller, cause the controller to send a request to a local service processor (system management unit) requesting a power measurement budget limiting power consumption of the storage device.  (Par. 0053: “Memory controller 425 is configured to control the memory (not shown) of the host computing system or apparatus. For example, memory controller 425 issues read, write, erase, refresh, and various other commands to the memory. In one embodiment, memory controller 425 includes the components of memory controller 220 (of FIG. 2). When memory controller 425 receives a power budget from system management unit 410, memory controller 425 converts the power budget into a number of memory requests per second that the memory controller 425 is allowed to perform to memory. The number of memory requests per second is enforced by memory controller 425 to ensure that memory controller 425 stays within the power budget allocated to the memory subsystem by system management unit 410. The number of memory requests per second can also take into account the status of the DRAM to allow memory controller 425 to issue pending critical and non-critical requests to a currently open DRAM row as long as a given memory-power constraint is being met. Memory controller 425 prioritizes processing critical requests without exceeding the requests per second which memory controller 425 is allowed to perform. If all critical requests have been processed and memory controller 425 has not reached the specified requests per second limit, then memory controller 425 processes non-critical requests.” Par. 0060: “Referring now to FIG. 6, one embodiment of a method 600 for modifying memory controller operation responsive to a reduced power budget is shown. In the example shown, a system management unit determines an amount of power to allocate to a memory subsystem (block 605). A system or apparatus includes at least one or more processors, the system management unit, a bridge, and the memory subsystem. The memory subsystem includes a memory controller and one or more memory devices. Depending on the embodiment, the system management unit can utilize one or more of a number of tasks which the one or more processors have to execute, the current operating point of the one or more processors, the consumed memory bandwidth, the number of critical and non-critical pending requests in the memory controller, the temperature of one or more components and/or the temperature of the entire system, and/or one or more other metrics for determining how much power to allocate to the memory subsystem. The system management unit conveys an indication of the memory subsystem's power budget to the memory controller (block 610). The memory controller converts the power budget to a number of memory requests that can be performed per unit of time (block 615). In some embodiments, block 620 is included in which the memory controller can adjust the number of memory requests that can be performed based on various other factors. For example, in one embodiment, the number of memory requests per unit of time is adjusted to allow issuing memory requests to a currently open DRAM row. To illustrate this adjustment, in one embodiment, if the number of memory requests per unit of time is 12, and a predetermined number of memory requests that can access a currently open DRAM row regardless of the request criticality is N, resulting in an adjustment to 12+N. In another embodiment, the memory controller can also adjust the number of memory requests that can be performed per unit of time based on a number of requests that are pending in the memory controller for at least a threshold of "N" cycles. Depending on the embodiment, the threshold "N" can be set statically at design time by system software or the threshold "N` can be set dynamically by hardware.” See also Par. 0058, 0061 – 0063.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with communicating to a controller from a system management unit (service processor) a power budget of a memory device as in Eckert in order to apportion correctly the amount of power available to the computing system to processor and memory subsystems which will avoid stalls in the processor and increase system performance. (Par. 0003).

Regarding claim 10,
Yudanov, Kim, Matsuda, Eastep, and Eckert teach the elements of claim 9 which claim 10 depends. Eckert also teaches that the controller, cause the controller to throttle the power consumed by the one or more components of the storage device in order to stay within the power measurement budget.  (Par. 0026: “In one embodiment, system management unit 125 is integrated into bridge 120. In other embodiments, system management unit 125 can be separate from bridge 120 and/or system management unit 125 can be implemented as multiple, separate components in multiple locations of SoC 105. System management unit 125 is configured to manage the power states of the various processing units of SoC 105. System management unit 125 may also be referred to as a power management unit. In one embodiment, system management unit 125 uses dynamic voltage and frequency scaling (DVFS) to change the frequency and/or voltage of a processing unit to limit the processing unit's power consumption to a chosen power allocation.” See also Par. 0029, 0030, 0052, and 0053.) 

Regarding claims 16 and 19, they are directed to a method of steps to implement the system or apparatuses set forth in claims 7 and 10.  Yudanov, Kim, Matsuda, and Eckert teach the claimed system or apparatuses in claims 7 and 10.  Therefore, Yudanov, Kim, Matsuda, and Eckert teach the method of steps in claims 16 and 19.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yudanov in view of Kim in further view of Matsuda in further view of Eastep in further view of Eckert in further view of Nale (PG Pub. No. 20080043556).

Regarding claim 8,
Yudanov, Kim, Matsuda, Eastep, and Eckert teach the elements of claim 7 which claim 8 depends. They do not teach that a controller will set the power of the power meter.   However, Nale does teach that the controller to set the power measurement budget of the power metering unit.  (Par. 0012: “Embodiments of the invention are generally directed to systems, methods, and apparatuses for the dynamic power control of a memory device power sensor. In some embodiments, a memory device includes an on-die thermal sensor and control logic to dynamically enable or disable the on-die thermal sensor. A host (e.g., a memory controller) dynamically enables or disables the thermal sensor. The amount of power consumed by the thermal sensor may be reduced because it can be dynamically disabled. As is further discussed below, the host may delay the issuance of a command to sense thermal data until the thermal sensor is ready to take an accurate reading.”  See also Par. 0019.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage device that details an internal controller to monitor power usage of a memory and a voltage rail that connects to sections (components) of the memory as in Yudanov with a controller that has a measurement unit that measures the power consumption of itself and the memory and controls the power to not only itself but also the power of the flash memory, and the controller is able to exchange data with the host processor as in Kim with individually measuring the power consumed by the controller and a power consumed by the memory as in Matsuda with monitoring and controlling individual power domains, that may consist of a memory and/or controller, based on a power budget for each domain as in Eastep with communicating to a controller from a system management unit (service processor) a power budget of a memory device as in Eckert with adjusting the amount of power that a sensor3 of memory can consume as in Nale in order to conserve battery power by reducing power by dynamically disabling a sensor of the memory. (Par. 0004 and 0012) 

Regarding claim 17, it is directed to a method of steps to implement the system or apparatuses set forth in claim 8.  Yudanov, Kim, Matsuda, Eastep, Eckert, and Nale teach the claimed system or apparatuses in claim 8.  Therefore, Yudanov, Kim, Matsuda, Eastep, Eckert, Nale teach the method of steps in claim 17.

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Applicant has amended the application to include elements of having power measurement information that measures power of the controller and the memory and use this individual information to control the power budgets of the individual units.  Eastep does teach monitoring and controlling individual power domains based on a power budget or power cap. Eastep defines power domains as including a controller or memory and dynamically controls the power to each domain to optimize a system for maximum performance or minimum power consumption. Eastep was necessitated by amendment for this first office action in the request for continued examination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Kim teaches the element of reporting to a host processor.   Myers (see below) may also teach this element in paragraph 0024. 
        2 Myers also teaches measuring voltage of memory components see Myers Par. 0024. 
        3 Examiner’s Note – Nale generally references a thermal sensor and only paragraph 0012 teaches a power sensor.  However, Nale is still applicable prior art as it teaches the same issue relating to the instant application of reducing the overall amount of power by dynamically reducing the power consumed by a memory sensor.